Order filed September 4, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00597-CV
                                  ____________

     GIJOY TECHNOLOGY, INC. AND GILBERT CRUZ, Appellants

                                        V.

   JAMES WASHINGTON & PRENTICE AND HELEN SLAUGHTER,
                         Appellees


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-33288

                                   ORDER

      The notice of appeal in this case was filed July 22, 2014. To date, the filing
fee of $195.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before September 19, 2014. See Tex. R. App. P. 5. If
appellants fail to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM